Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 19, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146478(94)                                                                                                Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 146478
  v                                                                  COA: 307758
                                                                     St. Clair CC: 06-001700-FC
  RAYMOND CURTIS CARP,
             Defendant-Appellant.
  ____________________________________/

          On order of the Chief Justice, the motion of the American Civil Liberties Union
  and the American Civil Liberties Union of Michigan for leave to file an amicus curiae
  brief is GRANTED. The amicus brief submitted on February 18, 2014, is accepted for
  filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 19, 2014
                                                                                Clerk